                                      SAPONE & PETRILLO, LLP
Will iam S. Petrillo, Esq., Partner                                        Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                            Michael Yitaliano, Esq., Associate

      MANHATTAN                                                                   LONG ISLAND
  40 Fulton Street, 23 rd Floor                                             I I 03 Stewart Avenue, Suite 200
New York, New York 10038                                                     Garden City, New York 11530
 Telephone : (212) 349-9000                                                      Telephone: (516) 678-2800
   Facsim ile: (3 47) 408-0492                                                   Facsimile : (516) 977-1977
E-mail : ed@saponepetrillo.com                                             E-mail: william@saponepetrillo.com


                                                                                    May 18, 2021

Hon. Sidney H. Stein
United States District Judge
United States District Court
                                                      MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

                                      Re:   United States v. Jimenez, et al.
                                            Docket No.: l 8-CR-879 (SHS)

Dear Judge Stein:

       I am counsel to Defendant !reline Nunez. I write to request that the Court modify Ms .
Nunez' s conditions of release to permit her to travel to the Middle District of Pennsylvania from
June 11-13 , 2021.

       Ms. Nunez wishes to travel for a small get together to celebrate her godson ' s birthday. If
permitted to travel, Ms. Nunez would stay at Kalahari Resort, located at 250 Kalahari Blvd.,
Pocono Mountain, PA 18346.

        By way of background, on November 14, 2018, the Hon. Barbara C. Moses ordered Ms .
Nunez released on a $150,000 personal recognizance bond secured by the signatures of two
financially responsible persons . Ms . Nunez' s pretrial supervision was to be as directed by Pretrial
Services, and her travel was limited to the Southern and Eastern Districts of New York. The Court
has since extended Ms . Nunez' s travel perimeter to include the District of New Jersey . Since her
release 30 months ago, Ms . Nunez has remained full y compliant with all of the terms of her release .

        I have spoken to the government, by AUSA Ni Qian, Esq., and they do not object to this
request. Pretrial Services, by Officer Madalyn Toledo, takes no position on this request, but notes
Ms. Nunez' s continued compliance with supervision.

           Your Honor' s consideration is greatly appreciated .
                                                         Respectfully submitted,

                                                         Isl Edward V Sapone
                                                         Edward V. Sapone

Cc:   AUSA Ni Qian, Esq .
      AUSA Daniel Nessim, Esq.
      PTSO Madalyn Toledo




       Request to travel as set forth in this letter granted.

       Dated: New York, New York
              May 18, 2021




                                                       . Stein, U.S.D.J.




                                         2
